Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/21 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Yalei Sun on 10/20/21.
The application has been amended as follows:
(Currently Amended) An online payment processing method performed at a computer system including a payment server, a plurality of merchant clients, and a plurality of user clients, wherein the plurality of merchant clients have respective merchant accounts registered with the payment server, and the plurality of user clients have respective user accounts registered with the payment server, the method comprising:

generating, at the payment server, a URL of a web page corresponding to the payment processing request, the web page comprising the payment information and merchant information corresponding to the first merchant account of the first merchant client; 
sending, from the payment server to the first merchant client, the URL of the web page corresponding to the payment processing request; 
generating, by the first merchant client, a payment code corresponding to the URL of the web page, the payment code configured to enable identification of the URL of the web page to locate the payment information;
sending the payment code from the first merchant client to a first user client of the plurality of user clients, wherein the first user client retrieves the web page corresponding to the payment processing request from the payment code and sends to the payment server a payment transaction corresponding to the payment processing request that includes user information of the first user client; and
processing, at the payment server, the payment transaction based on the payment information, the merchant information, and the user information of the first user client, the processing further including:
obtaining a payment amount from the payment information, the first merchant account of the first merchant client registered with the payment server from the merchant information, and a first user account of the first user client registered with the payment server from the user information of the first user client, respectively; 
transferring a fund corresponding to the payment amount from the first user account of the first user client registered with the payment server to the first merchant account of the first merchant client registered with the payment server; and
sending a payment information confirmation page from the payment server to the first user client after the transferring. 
(Previously Presented) The method according to claim 1, wherein the first user client sends the payment transaction to the payment server via a first user account of the first user client registered with the payment server. 
(Previously Presented) The method according to claim 1, wherein the sending the payment code to the first user client is achieved by using the first user client to scan the payment code.
(Original) The method according to claim 1, wherein the payment code is a two-dimensional bar code.
(Cancelled)
(Currently Amended) The method according to claim [[5]] 1, further comprising:
sending a password for a user fund account from the first user client to the payment server.
(Cancelled)
(Cancelled)
(Cancelled)
(Currently Amended) The method according to claim [[9]] 1, further comprising:
transferring the payment amount from the merchant account at the payment server to a merchant’s bank account. 
(Currently Amended) An online payment computer system including a payment server, a plurality of merchant clients, and a plurality of user clients, wherein the plurality of merchant clients have respective merchant accounts registered with the payment server, and the plurality of user clients have respective user accounts registered with the payment server, the payment server, the plurality of merchant clients, and the plurality of user clients are configured to perform a plurality of operations including:
sending, from a first merchant client of the plurality of merchant clients to the payment server, a payment processing request through a first merchant account of the first merchant client registered with the payment server, the payment processing request carrying payment information;
generating, at the payment server, a URL of a web page corresponding to the payment processing request, the web page comprising the payment information and merchant information corresponding to the first merchant account of the first merchant client; 
sending, from the payment server to the first merchant client, the URL of the webpage corresponding to the payment processing request; 
generating, by the first merchant client, a payment code corresponding to the URL of the web page, the payment code configured to enable identification of the URL of the web page to locate the payment information; 
sending the payment code from the first merchant client to a first user client of the plurality of user clients, wherein the first user client retrieves the web page corresponding to the payment processing request from the payment code and sends to the payment server a payment transaction corresponding to the payment processing request that includes user information of the first user client; and
processing, at the payment server, the payment transaction based on the payment information, the merchant information, and the user information of the first user client, the processing further including:
obtaining a payment amount from the payment information, the first merchant account of the first merchant client registered with the payment server from the merchant information, and a first user account of the first user client registered with the payment server from the user information of the first user client, respectively; 
transferring a fund corresponding to the payment amount from the first user account of the first user client registered with the payment server to the first merchant account of the first merchant client registered with the payment server; and
sending a payment information confirmation page from the payment server to the first user client after the transferring.
(Previously Presented) The online payment computer system according to claim 11, wherein the first user client sends the payment transaction to the payment server via a first user account of the first user client registered with the payment server. 
(Previously Presented) The online payment computer system according to claim 11, wherein the sending the payment code to the first user client is achieved by using the first user client to scan the payment code.
(Original) The online payment computer system according to claim 11, wherein the payment code is a two-dimensional bar code.
(Cancelled)
(Currently Amended) A non-transitory computer-readable storage medium having instructions stored thereon, wherein the instructions, when executed by an online payment computer system including a payment server, a plurality of merchant clients, and a plurality of user clients, wherein the plurality of merchant clients have respective merchant accounts registered with the payment server, and the plurality of user clients have respective user accounts registered with the payment server, cause the payment server, the plurality of merchant clients, and the plurality of user clients to perform a plurality of operations including:
sending, from a first merchant client of the plurality of merchant clients to the payment server, a payment processing request through a first merchant account of the first merchant client registered with the payment server, the payment processing request carrying payment information;
generating, at the payment server, a URL of a web page corresponding to the payment processing request, the web page comprising the payment information and merchant information corresponding to the first merchant account of the first merchant client; 
sending, from the payment server to the first merchant client, the URL of the webpage corresponding to the payment processing request; 
generating, by the first merchant client, a payment code corresponding to the URL of the web page, the payment code configured to enable identification of the URL of the web page to locate the payment information; 
sending the payment code from the first merchant client to a first user client of the plurality of user clients, wherein the first user client retrieves the web page corresponding to the payment processing request from the payment code and sends to the payment server a payment transaction corresponding to the payment processing request that includes user information of the first user client; and
processing, at the payment server, the payment transaction based on the payment information, the merchant information, and the user information of the first user client, the processing further including:
obtaining a payment amount from the payment information, the first merchant account of the first merchant client registered with the payment server from the merchant information, and a first user account of the first user client registered with the payment server from the user information of the first user client, respectively; 
transferring a fund corresponding to the payment amount from the first user account of the first user client registered with the payment server to the first merchant account of the first merchant client registered with the payment server; and
sending a payment information confirmation page from the payment server to the first user client after the transferring.
(Previously Presented) The non-transitory computer-readable storage medium according to claim 16, wherein the first user client sends the payment transaction to the payment server via a first user account of the first user client registered with the payment server. 
(Previously Presented) The non-transitory computer-readable storage medium according to claim 16, wherein the sending the payment code to the first user client is achieved by using the first user client to scan the payment code.
(Original) The non-transitory computer-readable storage medium according to claim 16, wherein the payment code is a two-dimensional bar code.
(Cancelled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 6, 10-14,16-19 are allowed. 
The most relevant art of record includes, US Patent Publication 20130346302 to Purves and US Patent 9864993 to Weller, on interference search US Patent 10121129 to Kalgi and US Patent Publication 20110320293 to Khan were identified. 
A Non Patent Literature search revealed “When Will Your Smartphone Really Replace Your Wallet”, 2012.
The art of record does not teach or suggest as found in claims 1, 11 and 16, 
“sending the payment code from the first merchant client to a first user client of the plurality of user clients, wherein the first user client retrieves the web page corresponding to the payment processing request from the payment code and sends to the payment server a payment transaction corresponding to the payment processing request that includes user information of the first user client; and processing, at the payment server, the payment transaction based on the payment information, the merchant information, and the user information of the first user client, the processing further including:
obtaining a payment amount from the payment information, the first merchant account of the first merchant client registered with the payment server from the merchant information, and a first user account of the first user client registered with the payment server from the user information of the first user client, respectively;“





Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698